Title: From John Adams to Boston Patriot, 21 April 1811
From: Adams, John
To: Boston Patriot





Quincy, April 21, 1811

    
 In my first personal interview with Mr. Jay in private, between him and me alone, that minister opened and related to me in detail, the transactions which had passed after his arrival at Paris, from Madrid, and before my arrival on the 26th of October.
    Mr. Jay informed me, that after the
    arrival of Mr. Fitzherbert’s latin commission, which you have already published, the Comte de Vergennes advised Dr. Franklin and him to enter into conferences with Mr. Fitzherbert upon the subject of a treaty and articles of peace: and Dr. Franklin, in compliance with the Comte’s advice, declared himself in favor of it.
    Mr. Jay would not consent: but contended and insisted that we could not enter into conferences but upon equal terms, and on an equal footing, with ministers vested with equal powers by commissions to treat with minsters of the United States of America, and after a mutual exchange of full powers. This was the precise principle which I had asserted fifteen months before in my correspondence with the Comte de Vergennes, while I was alone in the commission for peace; the precise principle which Mr. Dana had maintained in his correspondence at St Petersburg, with the Marquis of Verac, and to which principle that minister had asented; the precise principle which the king of France had sanctioned in his answer to the two imperial courts when they proposed a congress at Vienna; the precise principle that Mr. Fox had openly avowed in the house of commons in England, and advised the administration to adopt. Yet this principle, the Comte de Vergennes was now pleased to abandon, and to advise Mr. Franklin and Mr. Jay to abandon; and this principle Mr. Franklin insisted on abandoning. Mr. Jay would not abandon it. I was upon the point of writing that it is easy to conceive the feelings both of Mr. Jay and myself, upon this mutual explanation to each other. But I correct myself. It is impossible for any man but Mr. Jay and myself, to conceive our mutual feelings, upon this sudden discovery, that we had both formed the same opinion of the policy of the Comte de Vergennes, and of Dr. Franklin; that we were perfectly agreed in our principles and our whole system of conduct in the negotiation. 
    
    Mr. Jay farther informed me, that this difference in sentiment between the Comte de Vergennes and Dr. Franklin on one side, and himself on the other, had suspended all negotiations and conferences—That he had drawn up a memorial to the Comte de Vergennes, in which he had endeavored to prove from the law of nations, from the nature of sovereignty, and from the proceedings and resolutions of congress, not only the propriety but the necessity of insisting on an exchange of equal powers, previous to negotiation or even conference. This he had shewn to Dr. Franklin, and requested him to sign it with him, and present it to the Comte de Vergennes. But Dr. Franklin refused to sign it, or join in presenting it.
    This memorial Mr. Jay shewed to me, and if I was sure I have a correct copy of it, I should not think myself at liberty to publish it without his consent. I hope he will publish it.
There was a gentleman at Paris, a confidential friend of the Earl of Shelbourne, who came over with Mr. Oswald and Mr. Whiteford, but without any public character or authority, sent on purpose, as I suppose, to be a channel of secret communications which were not safe to be transmitted by authorised diplomatic ministers, or through common couriers. To this gentleman, as I understood, Mr. Jay communicated the difference in sentiment between him on the one hand, and the Comte de Vergennes and Dr. Franklin on the other; and shewed him the draught of his projected memorial. With this information this gentleman returned to London, and communicated it in secret to the Earl of Shelbourne. It is probable moreover, that at the same time he informed his lordship, that whenever Mr. Adams should arrive from Holland, he would infallibly unite with Mr. Jay in this point. I say it is probable, because Mr. Jay certainly knew that I would not treat with any commission which did not expressly acknowledge us to be ministers plenipotentiary of the United States of America; for I had written this resolution to him in express terms.
The British empire demanded peace. Shelbourne had been appointed minister for that purpose; and was intended to be the scape goat to bear the whole burden of of its unpopularity when it should be made. Portland, Devonshire, Rockingham, the Cavendishes, Burke, Fox, already willing to form a coalition with Lord North against Shelbourne, all stood ready to raise a clamor if peace was not likely to be made. In this situation, Shelbourne advised the King to send Mr. Oswald a commission to treat with the ministers plenipotentiary of the United States of America; and such a commission was soon produced by Mr. Oswald.
But the conferences could not yet be opened. Another insuperable obstacle stood in the way. Congress, at the instigation of the French minister at Philadelphia, prompted no doubt by the Comte de Vergennes, had, without proper consideration, instructed their ministers for peace to communicate every thing to the French court and to do nothing without their advice and consent. Dr. Franklin refused to open any conferences with Mr. Oswald, without communicating every thing from step to step to the Comte de Vergennes. On the contrary, Mr. Jay refused to engage in any conferences which were to be communicated to the Comte de Vergennes. Upon this point the whole negotiation was suspended and stood still, till my arrival from Holland. So far from its being true, that “the business was all settled before my arrival,” nothing was settled before my arrival. Not a single article was agreed upon or had been so much as discussed. Franklin would not discuss any thing for one reason. Jay would not discuss any thing for an opposite reason. Consequently no discussions had been begun, and no conferences had been opened.
Here then is the point in which Mr. Jay “took the lead.” If it is not an absurdity to say a man leads when nobody follows. Franklin refused to be lead and would not follow. Adams was three hundred miles distant, and neither felt the leading strings nor knew of their existence. He could not then be said to follow, in any other sense than this, and when he received the information, he cordially approved it, and gave Mr. Jay his hearty thanks for it.
If, in the ardor of my friendship for Mr. Jay, and in the exuberance of generosity, I have ever said or written, as it is very probably I often have done, that Mr. Jay was “the principal negotiator at the peace,” this is the sense, and the only sense, in which it is true, as far as my knowledge extends. If there is any other I shall be very happy to receive the information of it, from any quarter. Indeed in the appointment of William Temple Franklin, Mr. Jay did take the lead; according to his own account, in a letter to Dr. Franklin, which is upon record. Mr. Ridley’s information was incorrect. Mr. Jay’s memorial to the Comte de Vergennes, which Franklin would not sign, communicated to the Earl of Shelbourne through his secret friend, shewing the necessity of a commission to treat with the ministers plenipotentiary of the United States of America; Mr. Jay’s firmness in refusing to treat or confer, until such a commission appeared, and after it appeared, before my arrival, was the only “lead” he took that I ever heard of. This glory is all his own.
On Tuesday evening, October 29, 1782, I went out to Passy, from the Hotel Du Roi, Place du Carousel, where I had taken apartments, where Mr. Ridley had dined with me, with whom I had more conversation upon what had passed before my arrival, to make my first visit to Dr. Franklin.
I informed the doctor that I had seen Mr. Jay and been circumstantially informed by him of all that had passed before my arrival; that Mr. Jay’s conduct throughout had been conformable to the principles which I had prescribed to myself, and on which I had uniformly acted while I was alone in the commission for peace; that I entirely approved of his whole conduct; that I found tho’ we had been in different stations & far remote from each other in different countries; Mr. Jay and myself had made the same observations on the conduct of the comte de Vergennes and his confidential agents and had drawn the same conclusions concerning his views relative to our fisheries, our limits, and even the establishment of our independence, by any thing more stable than a truce; that I was determined to proceed with Mr. Jay and open the conferences the next day with Mr. Oswald, without communicating any thing to the comte or asking his consent or advice upon any thing; unless at any time we should have special reasons for it.
    Dr. Franklin heard me, with apparent attention, but in total silence. The conversation soon turned on various topics, and among other things the doctor told me, that Mr. Oswald, he understood, demanded the payment of debts and compensation to the tories; but that the American ministers had not power, nor had congress power. My reply to the doctor was, that the question for paying debts, and that for compensation to the tories were very different questions, and depended on very different principles both of morality and policy; that I had no notion of cheating any body. I had made the same observation that forenoon to Mr. Oswald and Mr. Stretchy, in company with Mr. Jay, at his house. It struck Mr. Stretchy with peculiar pleasure. It instantly smiled in every line of his face. Nor was Mr. Oswald, apparently less pleased. In a subsequent conversation with my colleagues, I proposed to them that we should agree that congress should recommend to the states to open their courts of justice for the recovery of all just debts. They gradually fell into this opinion, and we all expressed these sentiments to the English gentlemen. As this was a point of vast importance to the British negociators; as it would silence the clamours of all the creditors, English, Scotch and Irish, against the peace and prevent them from making common cause with the American refugees, it may easily be supposed that Mr. Oswald and his associates were very well pleased with it.
    These facts were minuted down in detail every evening, and I cannot be mistaken in them. Where then was “the lead” in this great point of the British credits? Mr. Jay took no lead in it; Dr. Franklin took no lead in it, for he expressly told me that himself and Mr. Jay had answered Mr. Oswald, that they had not power and that congress had not power. If there was any “lead” in the business it was Adams who took it. If it was to the Honor of his integrity, this will never be acknowledged. That it was no honor to his talents, if by talents you understand cunning or worldly wisdom, is most certain; for he was taking upon himself the responsibility of the most unpopular article in the treaty; and the article which proved in the sequel the most dangerous and the most difficult to express; and the article which in its operation has made him more unpopular in the southern states, than all the other actions of his life. It appeared to him however to be honest, and that was enough for him. But it appeared also to be politic, for it was the surest means of conciliating the confidence of the British ministers in England as well as France; and the surest means of enabling them to silence the clamors against other articles which it was indispensable for us to insist on as ultimate.
    On Wednesday, Oct. 30, 1782, the conferences were opened between the British and American ministers. Dr. Franklin, as soon as he appeared, addressed himself to his colleagues and said—“I will go on with you, and proceed in the conferences, without communicating any thing to this court; and the rather, because they communicate nothing to us.” Full powers were exchanged, and that no time might be lost, we agreed to dine together at each others houses. On this day we all dined with Mr. Jay, on the next day, Thursday, we dined with Mr. Oswald, on Friday with Dr. Franklin, at Passy, and on Saturday with me at the hotel du roi, place du carrousel.
    Almost every moment of this week was employed in negociation. We lived together in perfect good humour; and had we been merely on our travels, or on a party of pleasure, nothing could have been more agreeable; but a sense of the immense responsibility that rested on every man on both sides made his heart tremble in his breast, and in spight of all our efforts at gaiety was visible on every countenance.
    We had made two propositions for consideration and discussion. One the line of forty give degrees; the other a line through the middle of the lakes. And for the bounds between Massachusetts and Nova Scotia a line from the mouth of St. Croix to its source, and from its source to the Highlands. I was for insisting on the river St. Johns as the true river St. Croix, and for this construction there not wanting, at least plausible arguments; but both of my colleagues tho’t it would be too hazardous to contend for a river which was not named in the charter of Massachusetts against a river that was named in it and I readily acquiesced.
    The full power which Mr. Jay’s firmness and address had obtained and which Mr. Oswald presented us in exchange for ours, was however attributed to Dr. Franklin as much as to him, according to the following letters:
    To B. Franklin, Esq.
    Paris, 24th, September 1782.
    Sir—Having received by a courier, just now arrived, a letter from Mr. Secretary Townsend, in answer to mine which went by the messenger dispatched from hence on the 12th. I take opportunity of Mr. Whiteford, to send you a copy of it. I hope he will bring good account of your health, which I sincerely wish, and am, your excellency’s most obedient humble servant.
    Signed, Richard Oswald.
    Mr. Townsend’s letter to Richard Oswald, Esq.
    Whitehall, 20th Sept. 1782.
    Sir—I received, on Saturday last, your packets of the 10th and 11th of this month.
        A meeting of the king’s confidential servants was held, as soon as possible, to consider the contents of them; and it was at once agreed to make the alterations in the commission proposed by Doctor Franklin and Mr. Jay. I trust that the readiness with which this proposal has been accepted, will be considered as an ample testimony of the openness and sincerity with which the government of this country is disposed to treat with the Americans.
    The commission is passing with as much dispatch as the forms of office will allow; but I thought it material that no delay should happen in giving you notice of the determination of his majesty’s council upon this subject. You will receive the commission very soon, after this will reach you. I am, with great regard, sir, your most obedient humble servant.
    
    Signed, T. Townshend.
    From these letters of Mr Oswald to Dr Franklin, and from Mr. Townsend to Mr. Oswald, it appears that Mr. Oswald and Dr. Franklin had transmitted to the British ministry the same representations of the necessity or expediency of a commission to treat with the ministers of the United States of America, which Mr Jay had transmitted by the earl of Shelbourn’s secret, confidential and uncommissioned friend. Whether Dr. Franklin knew that Mr. Jay had transmitted such representations through the secret friend; or whether Mr Jay knew that Dr. Franklin had transmitted similar representations through Mr. Oswald, the public minister plenipotentiary, I know not. But it is certain that knowingly or unknowingly they both concurred in the same measure. Though Franklin in compliance with the advice of the comte de Vergennes was willing to treat under Fitzherbert’s latin commission, or under Mr. Oswald’s first commission to treat with colonies, or the agents of colonies; yet it seems he was willing to concur and did concur in endeavors to obtain a commission to treat with the United States of America and their ambassadors. 
    The commission thus obtained is in these words:
    George, the third, by the Grace of God, of Great Britain France and Ireland, king, defender of the faith, and so forth: to our trusty and well beloved Richard Oswald of our city of London Esq. greeting: Whereas, by virtue of an act, passed in the last session of parliament, intituled an act to enable his majesty to conclude a peace or truce with certain colonies in North America therein mentioned, it is recited, that it is essential to the interest, welfare and prosperity of Great Britain, and the colonies or plantations of New-Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New-York, New-Jersey, Pennsylvania, the three lower counties on Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, in North America, that peace, intercourse, trade and commerce should be restored between them; therefore, and for a full manifestation of our earnest wish and desire, and of that of our parliament, to put an end to the calamities of war, it is enacted, that it should and might be lawful for us, to treat, consult of, agree and conclude with any commissioner or commissioners, named or to be named by the said colonies or plantations, or any of them respectively, or with any body or bodies corporate or politic, or assembly or assemblies, or description of men, or any person or persons whatsoever, a peace or a truce, with the said colonies or plantations, or any of them, or any part or parts thereof; any law, act or acts of parliament, matter or thing to the contrary, in any wise, notwithstanding.
    
    Now know ye, that we, reposing especial trust in your wisdom, loyalty, diligence and circumspection, in the management of the affairs to be hereby committed to your charge, have nominated and appointed, constituted and assigned, and by these presents do nominate and appoint, constitute and assign you, the said Richard Oswald, to be our commissioner in that behalf, to use and exercise all and every the powers and authorities hereby entrusted and committed to you the said Richard Oswald; and to do, perform and execute all other matters and things hereby enjoined and committed to your care during our will and pleasure, and no longer, according to the tenor of these our letters patent; and it is our royal will and pleasure, and we do hereby authorize, empower and require you the said Richard Oswald, to treat, consult of ,and conclude with any commissioners or persons vested with equal powers, by and on the part of the thirteen United States of America, (viz) New-Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New-York, New Jersey, Pennsylvania, the three lower counties on Delaware, Maryland, Virginia, North-Carolina, South Carolina, and, Georgia, in North America, a peace or a truce with the said thirteen United States, any law, act or acts of parliament, matter or thing to the contrary in any wise notwithstanding. And it is our further will and pleasure, that every regulation, provision, matter or thing, which shall have been agreed upon between you, the said Richard Oswald, and such commissioners or persons as aforesaid, with whom you shall have judged meet and sufficient to enter into such agreement, shall be fully and distinctly set forth in writing, and authenticated by your hand and seal on one side, and by the hands and seals of such commissioners or persons on the other; and such instruments so authenticated, shall be by you transmitted
        to us, through one of our principal secretaries of state. And it is our further will and pleasure, that you, the said Richard Oswald, shall promise and engage for us, and in our royal name and word, that every regulation, provision, matter or thing, which may be agreed to and concluded by you, our said commissioner, shall be ratified and confirmed by us, in the fullest manner and extent; and that we will not suffer them to be violated or counteracted, either in whole or in part, by any person whatsoever. And we do hereby require and command all our officers, civil and military, and all others of our loving subjects whatsoever, to be aiding and assisting unto you the said Richard Oswald, in the execution of this our commission, and of the powers and authorities herein contained. Provided always, and we do hereby declare and ordain, that the several offices, powers and authorities hereby granted, shall cease, determine and become utterly null and void, on the first day of July, which shall be in the year of our Lord one thousand seven hundred and eighty three; although we shall not otherwise in the mean time, have revoked and determined the same. And whereas, in and by our commission and letters patent under our great seal of Great Britain, bearing date the seventh day of August last, we nominated and appointed, constituted and assigned you the said Richard Oswald, to be our commissioner to treat, consult of, agree and conclude, with any commissioner or commissioners named or to be named by certain colonies or plantations in America therein specified, a peace or truce with the said colonies or plantations—Now know ye, that we have revoked and determined and by these presents do revoke and determine our said commission and letters patent, and all and every power, article and thing therein contained. In witness whereof we have caused these our letters to be made patent. 
    Witness ourself, at Westminster, the twenty-first day of September, in the twenty-second year of our reign.
    By the king himself.
    Signed, Yorke.
    Paris, 1st October, 1782—I certify that the adjoining is a true copy of the commission of which it purports to be a copy, and which has been shewn to Mr. Franklin and Mr. Jay.
    Signed, Richard Oswald, the commissioner therin named.
    After my arrival in Paris, Mr. Oswald communicated to me and I to him our original full powers and mutually exchanged copies.



John Adams.




